Exhibit 10.2






This Agreement made as of the 15th day of November, 2010 between Herb Adams,
("Adams") and Diamond Technologies Inc., a corporation incorporated in the State
of Nevada, U.S.A., having its head office at Markham, Ontario, Canada L3R 5B4
("DTI")


WITNESSETH THAT WHEREAS:


The books and records of DTI reflect certain amounts owing to by DTI to Adams
(collectively the "Adams Obligations")


NOW, THEREFORE, in consideration of the mutual promises of the parties hereto as
hereinafter set forth, and other good and valuable consideration, the receipt of
which is acknowledged, the parties covenant and agree as follows:


1.  DTI agrees to pay Adams as follows:


a)  US$65,000/- to be satisfied by way of the issuance of two hundred and
seventeen thousand (217.000) common shares of DTI at US$0.30 per share as soon
as possible, of executing this agreement.


b)  Six thousand five hundred United States Dollars (USD $6,500/-) forthwith
upon the execution and delivery of this Agreement and Four thousand United
States Dollars (USD $4,000/-) after 90 days from the date of this agreement
signed and delivered.


2.  Adams waives payment of the Adams Obligations.


3.  Adams releases and agrees to save harmless DTI from and against all
liabilities, obligations, direct and indirect, of DTI to him, of every nature
and kind, arising in any manner whatsoever up to the present, save and except
for those expressed in this Agreement. DTI likewise releases and agrees to save
harmless Adams from and against all liabilities, obligations, direct and
indirect, of Adams to DTI, of every nature and kind, arising in any manner
whatsoever up to the present, save and except for those expressed in this
Agreement.




















-1-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
4.   Adams confirms that all property of DTI and Printing Components Inc. in his
possession or available to him will be returned to DTI's corporate secretary,
and that no copies of any such documents will be retained.


5.   If DTI does not continue with the filing of its S-l or the same does not
become effective within a  reasonable time, DTI will file a registration
statement enabling three million shares of Herb Adams shares of DTI to become
free trading.


6.    Adams acknowledges that he had obtained independent legal advice prior to
the execution and delivery of this Agreement and has entered into the same with
full knowledge of its contents and the consequences thereo£


7.  This Agreement is governed by the laws in force in the Province of Ontario,
Canada.


IN WITNESS WHEREOF the parties hereto have signed and delivered this Agreement
as of the day and year first above written.


MARIO D’SOUZA
HERB ADAMS
Mario D’Souza
Herb Adams
Witness
       
Diamond Technologies Inc.
LAURA PIPITONE
 
Laura Pipitone
By:         JOHN CECIL
Witness
  John Cecil





































-2-

 
 

--------------------------------------------------------------------------------

 
